947 So.2d 1191 (2007)
Carrie WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-4354.
District Court of Appeal of Florida, First District.
January 24, 2007.
Carrie Williams, pro se, Appellant.
Charlie Crist, Attorney General, and Philip W. Edwards, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant, Carrie Williams, challenges the trial court's summary denial of her six claims of ineffective assistance of counsel brought pursuant to Florida Rule of Criminal Procedure 3.850. We find no error with the trial court's summary denial of claims three and six. However, the record does not conclusively refute claims one, two, four, and five, a fact which the State conceded in its response to this Court's order to show cause why relief should not be granted. Accordingly, we reverse the trial court's summary denial of these facially sufficient claims and remand with *1192 instructions to either attach portions of the record that conclusively refute the claims or conduct an evidentiary hearing. See Peede v. State, 748 So.2d 253, 257 (Fla. 1999) (explaining that a summary denial of a rule 3.850 claim may be upheld only if a claim is facially invalid or conclusively refuted by the record).
REVERSED and REMANDED for further proceedings.
BROWNING, C.J., DAVIS, and LEWIS, JJ., concur.